42 F.3d 1392
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.In the Matter of Phil VAN BRUNT, Plaintiff/Appellant,
No. 93-3357.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 26, 1994.*Decided Dec. 14, 1994.

Before FAIRCHILD, FLAUM and KANNE, Circuit Judges.

Order

1
On November 16, 1990, an order was entered enjoining Phil Van Brunt, or anyone acting on his behalf, from filing any new action or proceeding in the United States District Court for the Northern District of Illinois without first obtaining permission of the court.  The order, signed by Chief Judge Moran on behalf of the district court's executive committee, specified the procedures and circumstances when such permission would be granted.  On July, 16, 1993 Van Brunt sought leave to file a complaint against the Village of Rockton, alleging civil rights violations.  Van Brunt's petition was found to be legally frivolous and leave to file was denied.  On August 23, 1993, Van Brunt again sought leave to file several documents:  a second complaint against the Village of Rockton, a motion to disqualify Chief Judge Moran, and a motion "for oral presentation in appeals."   Both motions were denied and Van Brunt was denied leave to file.


2
Van Brunt appealed both orders, but thereafter voluntarily dismissed his appeal from the August 6, 1993 order.  (Appeal No. 93-3358).  Thus, we review only the September 13, 1993 order.  We find that the district court acted within its discretion, and AFFIRM for the reasons stated in the district court's order.


3
In light of our decision, we deny Van Brunt's "Motion to Supplement Brief for Appellant," "Motion For Leave to File New Evidence," and "Motion:  Filing New Evidence Village of Rockton," all filed in this court on December 13, 1993;  we also deny Van Brunt's subsequent "Motion to Present New Evidence" filed on February 14, 1994.


4
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).  Van Brunt filed such a statement.  After considering that statement, the briefs and the record, the request for oral argument is denied and the appeal is submitted on the Appellant's brief and the record